Title: To Thomas Jefferson from Volney, 21 March 1803
From: Volney, Constantin François Chasseboeuf
To: Jefferson, Thomas


          
            Monsieur le president des etats unis
                     
            Paris 30 Ventose an XI21 Mars
          
          Je profite de l’occasion de Mr. Curwen de Philadelphie qui retourne chez lui par Norfolk, pour Vous adresser un exemplaire de la nouvelle traduction angloise de mes Ruines qui a enfin paru. Le paquet sera remis à Mr. Le Dr. thornton à Washington avec recommandation de Vous le faire parvenir. J’attache un grand prix à ce que ce travail obtienne Votre approbation et que sa publication Vous soit agréable. Votre ordre pour annuller des feuilles Manuscrites a été ponctuellement executé. Je crains que deja mon envoy actuel n’ait été prevenu par celui de l’editeur qui a fait passer Mille à 1200 copies à Newyork; mais Mr. Stone ne m’a delivré les Miennes que 3 Semaines après son expedition.
          Ce sont là dailleurs de bien petits interets auprés de ceux qui Vous entourent et dont Vous êtes le foyer. Nous Voyons avec anxiété les evenemens possibles qui se préparent; Si la guerre a lieu, et tot ou tard une disposition constante d’irritation la determinera, elle causera dans le monde politique et moral des changemens plus grands et plus prompts que l’on ne veut ici le Croire ou le prévoir. On parle d’excluze de l’Europe un grand peuple; mais il pourrait arriver en revanche que l’Europe fut exclue des deux indes. Spectateur solitaire et presqu’infirme de passions que je ne partage point, et de Mouvemens tragiques qui M’affligent, mon rôle est de Souhaiter la paix publique, et de faire des Voeux constans pour le bonheur particulier des hommes qui comme Vous, Monsieur, placent le leur à faire celui de la pauvre humanité. Agréez Mon respectueux attachement
          
            Volney
          
         
          Editors’ Translation
          
            
              Mr. President of the United States,
              Paris, 30 Ventose Year 11,21 Mch. 1803
            
            By kind opportunity of Mr. Curwen of Philadelphia, who is returning home via Norfolk, I am sending you a copy of the new English translation of my Ruines, which has finally come out. The package will be entrusted to Dr. Thornton in Washington with a request that he transmit it to you. I give great weight to having this work meet your approval and to its publication pleasing you. Your order to cancel the handwritten pages was immediately carried out. I fear that my current shipment may have been preempted by that of the editor, who sent 1,000 to 1,200 copies to New York. But Mr. Stone did not deliver my copies until three weeks after they were sent.
            These matters are of small interest compared to those that surround you and of which you are the focus. We look anxiously at the events that may loom ahead. If war takes place, and sooner or later the situation of constant irritation will provoke one, it will cause greater and swifter changes in the political and moral world than people here want to believe or foresee. They talk about excluding a great people from Europe, but the reverse could happen: that Europe will be excluded from the two Indies. As a lone and almost helpless spectator of passions I do not share and tragic movements that afflict me, my role is to wish for civic peace, to make constant vows for the personal happiness of men who, like you, Sir, devote theirs to the happiness of frail humanity.
            Accept my respectful devotion.
            
              Volney
            
          
        